Case 18-10710-jkf     Doc 69     Filed 01/07/19 Entered 01/07/19 21:22:03          Desc Main
                                 Document      Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT

                            EASTERN DISTRICT OF PENNSYLVANIA

____________________________________

CHERYL A. BROOKS-BROWN                     :

                     Debtor                :       Chapter 13

                                           :       Case No. 18-10710 JKF

____________________________________               Hearing Date: February 6, 2019 @9:30



          MOTION FOR SANCTIONS AGAINST CCRD GLOBAL LLC FOR VIOLATION OF
                                AUTOMATIC STAY


      Cheryl A. Brooks-Brown, Debtor, through her attorney, files this Motion for Sanctions
      Against CCRD Global, LLC for Violation of Automatic Stay to Continue Stay pursuant to
      11 USC Section 362, as follows:

      1. Debtor filed her Petition in this matter, on February 2, 2018.

      2. CCRD Global , LLC (“CCRD”) is a secured creditor of Debtor, being the successor in
         interest to Nova Bank and CRE/ADC Venture 2013-1 LLC, pursuant to an assignment
         of a debt on or about March 14, 2018.

      3. CCRD has been an active participant in these proceedings since at least August 2018.

      4. Beginning in August 2018 and continuing through at least January 3, 2019, a
         representative of CCRD has sent harassing phone messages and text messages to
         Debtor’s cell phone in an attempt to intimidate and coerce Debtor into taking action
         solely to CCRD benefit and to the detriment of the Debtor.

      5. CCRD’s actions were willful ad/or negligent, and are in violation of the automatic
         stay pursuant to 11 U.S.C. Section 365(1), (2), (3), (4) and/or (6).

      6. Said actions of CCRD may also violate the federal Telephone Collection Practices Act.

      7. Debtor has suffered severe emotional harm due to the actions of CCRD.

      8. Debtor seeks an Order requiring CCRD to cease all communications and actions and
         awarding Debtor compensatory and punitive damages, along with attorneys fees.
Case 18-10710-jkf    Doc 69    Filed 01/07/19 Entered 01/07/19 21:22:03        Desc Main
                               Document      Page 2 of 2


          WHEREFORE, Debtor requests that the Court enter an order requiring CCRD to cease
          all communications and actions and awarding Debtor compensatory and punitive
          damages, and attorneys fees, and for such other relief as the Court deems
          appropriate.

                                                /s/ Robert M. Kline

                                                Robert M. Kline, Esquire

                                                P.O. Box 18806

                                                Philadelphia, PA 19119

                                                Tel. 215-990-9490

                                                Email: rmklinelaw@aol.com

                                                Attorney for Debtor

Dated: January 7, 2019
